— Stephens J.

By the Court.

delivering the opinion.
Without considering at all whether the movant’s case was well answered by the defendant, it is sufficient to say that we are not aware of any law which gives the Superior Court jurisdiction in such a case. None was even suggested in the argument, and from the hasty review which our limited time allowed us to make of the statutes relating to this subject, we find this jurisdiction vested in the Inferior Court, (Cobb's Digest, page 1053) and do not find it vested in the Superior Court. We think, therefore, the Judge did right in discharging the rule.
Judgment affirmed.